MEMORANDUM **
Harjinder Kaur (“petitioner”), and her children, Sagar and Anmoldeep, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the BIA’s denial of asylum because petitioners did not establish past persecution or a well-founded fear of future persecution based on an enumerated ground. Because petitioner’s husband was arrested in connection with homicide investigations, and petitioner was arrested because police wanted to locate her husband regarding an arrest in front of his store, petitioners fail to establish a nexus to an enumerated ground. See id. at 1092. Thus, the asylum claim fails.
Petitioners’ withholding of removal claim fails because they did not show that it was more likely than not that they would be subject to persecution based on an enumerated ground. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001).
Petitioners also fail to establish a CAT claim because they did not show that it was more likely than not that they would be tortured if returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.